Citation Nr: 0300625	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  94-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder, characterized as calluses.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 
1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

The case was previously before the Board in June 1995, 
when it was remanded for verification of the veteran's 
stressors.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service medical records reveal that he 
suffered from calluses of his feet and that they were 
still present on separation examination. 

3.  The veteran indicates that he has suffered from 
calluses on his feet ever since military service.

4.  There is a current medical diagnosis of calluses of 
the feet.  

5.  The veteran's own statements regarding the occurrence 
of stressors in service are credible and consistent with 
the circumstances or conditions of his service.

6.  The medical evidence of record provides a diagnosis of 
PTSD and relates it to the veteran's military service.  


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5108, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2002).

2.  Calluses of the feet were incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the 
evidence needed to substantiate his claims for service 
connection for PTSD in a March 1993 Statement of the Case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The Board 
concludes that this document informed the appellant of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Moreover, the Board's decision below renders 
inconsequential any further assistance with respect to 
these two claims for service connection.

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2001).  Establishing direct 
service connection for a disability that has not been 
clearly shown in service requires the existence of a 
current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A.  Post Traumatic Stress Disorder

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If 
the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998), wherein the Court stated, 
"If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive 
evidence of the presence of in-service stressors.  38 
U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service 
stressors."

The United States Court of Veterans Appeals (Court) has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the 
veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will 
be required, provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or 
hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor 
actually occurred is required for him to prevail.  See 
Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. 
App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 
(1994).  Under such circumstances, the veteran's lay 
testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The veteran claims that he developed PTSD as a result of 
his experiences during active military service in Vietnam.  
He claims that he engaged in combat with the enemy during 
this service.  He also alleges that the bases he was 
station at came under rocket and mortar attack and that he 
saw fellow soldiers killed in action.  The veteran's 
discharge papers, DD 214, reveal that he served in Vietnam 
for over 11 months.  His military specialty was as an 
infantry indirect fire crewman (mortar crewman).  However, 
the veteran's service personnel records do not indicate 
that he was awarded the Combat Infantryman's Badge (CIB) 
or any other award or decoration which is indicative of 
combat service.  Other service department records do 
indicate that the veteran served as an ammunition bearer 
during most of his period of Vietnam service, which 
included service during two separate campaign periods.  

The veteran claims that he was awarded a CIB, but that it 
was not reflected on his discharge papers.  Whether or not 
the veteran was awarded a CIB or whether he engaged in 
combat with the enemy is not critical in the present case.  
In March 2000 the service department provided information 
corroborating that the bases at which the veteran was 
stationed during his service in Vietnam were subjected to 
regular rocket and mortar attack.  The Board finds as fact 
that, in the present case, this is enough to provide 
credible supporting evidence that the stressors which the 
veteran alleges he was exposed to during service actually 
occurred.

There are several VA hospitalization reports that reveal 
that the veteran is diagnosed with PTSD.  In November 
1992, a VA Compensation and Pension psychiatric 
examination of the veteran was conducted.  The examining 
physician diagnosed the veteran with post traumatic stress 
disorder and related it to the stressors which the veteran 
experienced during his service in Vietnam.

The evidence of record shows that the veteran has PTSD and 
that it is related to the veteran's military service 
Vietnam.  There is credible supporting evidence that the 
stressors that the veteran alleges he was subjected to 
occurred.  As such, the evidence of record supports a 
grant of service connection for PTSD.  

B.  Feet

The veteran alleges that he developed a bilateral foot 
disorder during service.  The veteran's service medical 
records reveal that he suffered from calluses during 
service.  On the veteran's separation examination medical 
history, the presence of calluses was noted.  

In September 1992, a VA examination of the veteran was 
conducted.  The diagnosis was calluses of both feet, which 
required trimming.  VA podiatry treatment records reveal 
that the veteran has been treated on several occasions 
subsequently for his calluses.  

The key difficulty in the present case is a nexus linking 
the veteran's calluses in service with those he presently 
suffers from.  The veteran has testified that he has 
continued to suffer from calluses on his feet ever since 
service.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).

The presence of calluses on the feet is a symptom to which 
the veteran is competent to testify.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As such the Board finds that there is 
competent evidence of continuity of symptomatology of the 
veteran's bilateral foot calluses.  As such the evidence 
of record supports a grant of service connection for 
bilateral foot calluses.  


ORDER

Service connection for post traumatic stress disorder is 
granted.  

Service connection for calluses of the feet is granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

